Denial of motion made by the defendant during trial to reopen the Huntley hearing unanimously reversed, the motion granted and the matter is remanded to Trial Term, Davidson, J., for the purpose of continuing such hearing in accordance with the views expressed herein. The decision on the appeal is to be held in abeyance until the termination of such renewed Huntley hearing, which should be held at the first reasonable opportunity. Immediately following the defendant’s arrest he was held in an apartment for a period of four hours while being questioned by the police. There *752was a recording made of what was said at that time. During the Huntley hearing, heretofore had, the defendant requested that he be furnished with a transcript of that recording. The court refused to do so. We believe that the defendant’s request should have been granted. The defendant had a right to the use of that transcript to see if it could be helpful in an attempt to establish that the admissions sought to be introduced in evidence by the People were not voluntary admissions, but rather were admissions obtained through improper methods. While the court may have concluded that the transcript would not serve any useful purpose in the ultimate determination of the question as to whether the admissions were voluntary, nevertheless it is for the defendant rather than the court to determine whether it may serve a useful purpose. In any event the defendant should have had an opportunity to examine the transcript and to present such arguments as he may have had to establish his contention. Concur — Steuer, J. P., Capozzoli, McGivern, Rabin and McNally, JJ.